Name: 89/332/EEC: Council Decision of 13 March 1989 on the conclusion of the Second Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Sweden consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community
 Type: Decision
 Subject Matter: European Union law;  tariff policy;  Europe;  European construction
 Date Published: 1989-05-19

 Avis juridique important|31989D033289/332/EEC: Council Decision of 13 March 1989 on the conclusion of the Second Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Sweden consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community Official Journal L 136 , 19/05/1989 P. 0017 - 0017COUNCIL DECISION of 13 March 1989 on the conclusion of the Second Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Sweden consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community(89/332/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, under Regulation (EEC) No 839/88(1), the collection of customs duties applicable by the Community of Ten to certain products imported from Spain and Portugal was totally supended once they fell to the level of 2 % or less; Whereas it is necessary to conclude a Second Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Sweden(2), signed in Brussels on 22 July 1972, in order to provide for the total suspension of duties on products covered by the Agreement imported into Sweden from Spain, when such duties fall to 2 % or less, HAS DECIDED AS FOLLOWS: Article 1 The Second Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Sweden consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 3 of the Protocol(3). Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 13 March 1989. For the CouncilThe PresidentC. SOLCHAGA CATALAN (1)OJ No L 87, 31. 3. 1988, p. 1. (2)OJ No L 300, 31. 12. 1972, p. 97. (3)The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.